DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 9 April 2021.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 13 and 17 recite a device, medium and method for determining a group of locations, determining a replacement time, determining a supply distance, generating a graph and performing a sparing procedure that indicates which location should be used for storing a spare device.  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind.  The claims set forth a series of observations and evaluations that could be performed the same way mentally or manually with pen/paper.  The mere nominal recitation of a processor, memory or medium storing executable instructions does not take the claim limitations out of the mental processes grouping.  Thus the claims recite a mental process, which is an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite a device comprising a processor, memory and medium with executable instructions that merely perform the determining, generating and using/performing steps.  These elements are recited at a high level of generality and merely automates the operations claimed.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  Thus, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A Prong two above, the additional elements of the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
Dependent claims 2-12, 14-16 and 18-20 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims further narrow the abstract mental process by describing additional determinations, selections, choices, input receipt and processes including identifications and data manipulation that illustrate additional observations and evaluations.  Receiving inputs by the device can also be considered insignificant extra solution activity because it illustrates generic data gathering/receipt.  When reconsidered under step 2B, receiving inputs is determined to be well understood, routine and conventional activity.  The specification does not provide any indication that the device is anything other than a generic off the shelf computer component and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05 d indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional activity when it is claimed in a merely generic manner, as it is here.  Accordingly, Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 13, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bar et al. (US 2007/0043634).
As per Claim 1 Bar teaches:
A device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations for a sparing procedure that identifies an allocation applicable to spare equipment comprising a spare device (Bar Fig. 15 and at least [0142-0144] illustrates and describes a system including a processor and memory and computer readable medium, storing executable instructions for performing operations for spare part inventory management), the operations comprising: 
determine a group of locations comprising locations where a device is operable to provide a service, wherein a type of the device and a type of the spare device are equivalent (Bar in at least [0007, 0033, 0041-0072] and Fig. 4 describe and illustrate determining or identifying locations for field service locations (FSLs) field warehouses for spare parts based on time or distance windows, where the plugs in use and the spare plugs are equivalent); 
as a function of the type of the device, determining a replacement time representative of a time allotted to replace the device with the spare device (Bar in at least [0007, 0029, 0033, 0041-0075] and Fig. 4-6 describe and illustrate determining or identifying locations for field service locations (FSLs) field warehouses for spare parts based on time or distance windows, the replacement of plugs has an associated service time, [0048] as well as administrative, driving and other time based considerations); 
as a function of the replacement time, determining a supply distance representative of a maximum permitted distance between the device and the spare device (Bar in at least [0007, 0029, 0033, 0041-0075] and Fig. 4-6 describe and illustrate determining or identifying locations for field service locations (FSLs) field warehouses for spare parts based on time or distance windows, the optimization problem considers time and an allowable distance region or window that can be served or covered, [0106] describes determining the maximum distance from a point of used allowed for a particular level of criticality); 
generating a graph comprising a group of nodes that represent the group of locations, wherein an edge of the of the graph is configured to connect two neighbor nodes, of the group of nodes, in response to a determination that neighbor locations, represented by the two neighbor nodes, are separated by no more than the supply distance (Bar [0071] and at least Fig. 4 block 429 and Figs. 5-6 describe and illustrate generating a visual depiction/graph or map of the proposed FSLs and the locations served, where the map shows distances between neighboring locations); and 
using the graph as input, performing the sparing procedure that selects a depot node, of the group of nodes, indicating a depot location among the group of locations that is to store the spare device (Bar in at least [0003-0007] describes using the determined locations and visualization to make decisions about storage locations for inventory, as is further described in at least [00258-0026, 0043, 0106]).  
As per Claim 2 Bar further teaches:
wherein the group of locations further comprises a warehouse location suitable to store the spare device (Bar Abstract and at least [0003, 0007, 0026, 0106] describe how the locations include suitable stock or storage locations for warehouses).  
As per Claim 3 Bar further teaches:
wherein determining the supply distance is further based on a constraint that limits a number of spare devices comprised by the spare equipment (Bar in at least Abstract and  [0007, 0025-0026, 0030-0032, 0035, 0101-0103, 0115, 0133-0134, 0139] describes how the determined distance and location optimization takes into account a parameter that limits spare inventory levels at the FSLs and each designated location including non-field warehouses where central stock is stored and field warehouses).  
As per Claim 4 Bar further teaches:
wherein determining the supply distance is further based on a constraint that limits a number of spare devices per depot location  (Bar in at least Abstract and  [0007, 0025-0026, 0030-0032, 0035, 0101-0103, 0115, 0133-0134, 0139] describes how the determined distance and location optimization takes into account a parameter that limits spare inventory levels at the FSLs and each designated location including non-field warehouses where central stock is stored and field warehouses).  
As per Claim 5 Bar further teaches:
wherein the number of spare devices per depot location is limited to one (Bar in at least Abstract and  [0007, 0025-0026, 0030-0032, 0035, 0101-0103, 0115, 0133-0134, 0139] describes how the determined distance and location optimization takes into account a parameter that limits inventory levels at the FSLs and each designated location including non-field warehouses where central stock is stored and field warehouses to any designated or determined amount) .  
 As per Claims 13 and 17, the limitations are substantially similar to those set forth in Claim 1 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 18 Bar further teaches:
receiving, by the device, an input that defines a number of spare devices of the first type to be stored at the depot location and determining, by the device, the supply distance based on the input (Bar in at least Abstract and  [0007, 0025-0026, 0030-0032, 0035, 0101-0103, 0115, 0133-0134, 0139] describes how the determined distance and location optimization receives parameter inputs that limits and determines optimal inventory levels for different types of inventory for the FSLs and each designated location including non-field warehouses where central stock is stored and field warehouses).  
As per Claim 19 Bar further teaches:
receiving, by the device, an input that defines a number of spare devices of the first type to be stored at a group of depot locations, comprising the depot location, and determining, by the device, the supply distance based on the input (Bar in at least Abstract and  [0007, 0025-0026, 0030-0032, 0035, 0101-0103, 0115, 0133-0134, 0139] describes how the determined distance and location optimization receives parameter inputs that limits and determines optimal inventory levels for different types of inventory for the FSLs and each designated location including non-field warehouses where central stock is stored and field warehouses).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al. (US 2007/0043634) in view of QI et al. (US 2021/0217083).
As per Claim 6 Bar further teaches in at Figs.5 and 8 optimization and location determination processes.  Bar does not explicitly recite using greedy and greedy random processes.  However, QI teaches a system and method for optimizing resource redistribution.  QI further describes:
making determinations using a greedy random process and a greedy process (QI in at least [0003, 0043, 0053] describe the ability to manage resources based on random and greed algorithms).
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to determine storage locations to include techniques for using greedy and random algorithms because by using specific algorithms the combination enables more accurate solutions or optimized solutions.
As per Claim 14, the limitations are substantially similar to those set forth in Claim 6 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claim 6 above.

Allowable Subject Matter
Claims 7-12, 15-16 and 20 are considered allowable over prior art.  None of the prior art of record found teaches a non-obvious combination where either a greedy random process or greedy process are selected based on specific threshold comparisons, failure rate, distance, equipment density, etc.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 2019/0196969) Adaptive Cache Load Balancing using Random greedy algorithms.
Heisserman et al. (US 2004/0260813) Wireless Network Design Generation and Optimization.
Jacoby et al. (US 2006/0047559) Managing and inventory of Service Parts.
Bamba et al. (US 2008/0288739) Scalable Performance based Volume Allocation in Large Storage Controller Collections.
Otung (US 2017/0098677) Network Spares Audit Optimization and Maintenance Systems and Methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623